PER CURIAM.
Charles E. Williams was tried by jury and convicted for drug trafficking more than 28 but less than 200 grams of cocaine.
Upon consideration of the record and briefs of counsel we decide:
*13831. The trial court correctly denied Williams’ motion to suppress the cocaine seized upon a search of the vehicle in question because the traffic stop was not pre-textual as asserted by Williams.
2. The trial court erred reversibly in denying Williams’ motion for judgment of acquittal because the evidence never established that Williams had dominion and control over the cocaine found in the vehicle in which Williams was a passenger. Murphy v. State, 511 So.2d 397 (Fla. 4th DCA 1987); Wale v. State, 397 So.2d 738 (Fla. 4th DCA 1981). See also Agee v. State, 522 So.2d 1044 (Fla. 2d DCA 1988).
3. The trial court erred in imposing costs of $200.00 against Williams because Williams was not given notice and an opportunity to be heard as concerns such imposition. See Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).
We reverse and remand with instructions to discharge Williams and to void the imposition of costs.
REVERSED AND REMANDED with instructions.
GLICKSTEIN and STONE, JJ., and WALDEN, JAMES, H., Senior Judge, concur.